Citation Nr: 1525520	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating higher than 20 percent for lumbar spondylosis, effective October 15, 2010, and higher than 40 percent, effective September 10, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for lumbar spondylosis and assigned a 20 percent rating, effective October 15, 2010.  

In May 2014, the Veteran testified before a Veterans Law Judge at a Board hearing at the RO.  At the hearing and via a separate written statement, the Veteran withdrew a claim for a total disability rating based on individual unemployability.  The Board remanded the increased rating claim for lumbar spondylosis in July 2014 for a VA examination to assess the present severity of the lumbar spine disability and to obtain additional VA treatment records.  The directives of the Board's remand have been accomplished.  The Board also dismissed the Veteran's claim for a TDIU.

In an October 2014 rating decision, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective September 10, 2014.  The Veteran has not indicated that he is satisfied with this rating.  His representative argued on an April 2015 informal hearing presentation that the Veteran was asserting entitlement to a 60 percent rating for his lumbar spine disability.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the remand, the Veterans Law Judge who conducted the Board hearing stopped working at the Board.  The Veteran was given the opportunity to elect to have another hearing, but did not respond to the Board's April 2015 letter.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Effective October 15, 2010, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 40 degrees with findings of degenerative spondylosis and functional impairment due to pain.

2.  Effective September 10, 2014, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 30 degrees with findings of degenerative spondylosis and functional impairment due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbar spondylosis, effective October 15, 2010, and in excess of 40 percent, effective September 10, 2014, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in January 2011 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) as stated above, regarding his initial service connection claim for a back disability.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the back disability, the Secretary had no obligation to provide further notice under the statute.  Id.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, obtained copies of private treatment records, VA treatment records, Social Security Administration (SSA) records, and also afforded VA examinations in May 2011, April 2013, November 2013, and September 2014 to assess the back disability on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his initial rating claim for the lumbar spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ noted the issue on appeal and asked questions directed at identifying the criteria for an increased rating claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Veteran also declined to attend another hearing after being notified that the Veterans Law Judge, who had conducted the hearing had left the Board.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was granted entitlement to service connection for lumbar spondylosis and assigned an initial 20 percent disability rating, effective October 15, 2010, the date the Veteran submitted his claim for service connection.  The Veteran appealed the initial disability rating.  He was later assigned an increased rating of 40 percent, effective September 10, 2014.  The following decision addresses whether the Veteran is entitled to higher ratings for his lumbar spine disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5239 for spondylolisthesis or segmental instability, which is rated under the General Rating Formula for Diseases and Injuries of the Spine; unless there is intervertebral disc syndrome, rated under DC 5243 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2014).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The medical evidence of record shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest.  A May 2011 VA examination notes that the Veteran had 30 incapacitating episodes in the last 12 months, each lasting two to three days.  However, this finding is not supported by any of the medical evidence in the file.  An incapacitating episode is more than just a flare-up of symptoms; it has a specific definition in VA regulations of doctor-prescribed bed rest.  None of the medical records in the file shows any doctor-prescribed bed rest for a period of time that matches the finding in May 2011.  Moreover, the May 2011 examiner notes later in the examination that there are no incapacitating episodes due to intervertebral disc syndrome.  VA examinations in April 2013 and November 2013 also note there were no incapacitating episodes within the last 12 months.  The most recent examination in September 2014 notes intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  This would indicate that the criteria for a 40 percent rating for the lumbar spine disability was warranted, which is the rating assigned by the RO, as of the date of this examination (though the rating was based on limitation of motion of the spine).  Thus, a 40 percent rating is proper as of September 10, 2014, but not prior, based on incapacitating episodes.  

While the Veteran has complained of significant functional impairment as a result of his lumbar spine disability, again, the regulations specify that incapacitating episodes are more than just a period of flare-up of back pain requiring rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Therefore, a rating higher than 20 percent, effective October 15, 2010, or higher than 40 percent, effective September 10, 2014, for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Regarding a disability rating based on limitation of motion, effective October 15, 2010, at most the medical evidence shows limitation of forward flexion to 40 degrees, even after repetitive motion, which would not warrant a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The May 2011 VA examination shows forward flexion to 40 degrees with no additional limitations following three repetitions.  An April 2013 VA examination shows forward flexion to 60 degrees, after repetition, with painful motion beginning at 55 degrees.  A November 2013 VA examination notes that forward flexion was to 45 degrees after repetition, with pain beginning at 40 degrees.  A higher rating of 40 percent is not warranted based on this medical evidence, as forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is not demonstrated.

Most recently, the VA examination September 2014 shows forward flexion of the lumbar spine to 30 degrees after three repetitions.  This finding supports the assignment of a 40 percent rating, which is presently assigned, effective the date of the examination, September 10, 2014.  A rating higher than this is not warranted as ankylosis of the entire thoracolumbar spine or the entire spine is not shown.  The examination specifically notes that there is no ankylosis of the spine.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 20 and 40 percent ratings. 

The Board has considered whether a separate neurological rating is warranted for the lumbar spine disability, as contemplated by the regulations.  However, the record shows that the Veteran has been granted service connection for radiculopathy of the bilateral lower extremities in separate rating decisions, and has not appealed these ratings to the Board.  He also denied any bowel or bladder dysfunction related to his lumbar spine disability. 

To the extent that the Veteran argues that he should be entitled to a higher rating for his lumbar spine disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 20 percent is not warranted for the lumbar spine disability, effective October 15, 2010; and a rating higher than 40 percent is not warranted, effective September 10, 2014.  There are no objective medical findings that would support the assignment of ratings in excess of 20 and 40 percent for the spine.  Therefore, entitlement to increased ratings higher than 20 and 40 percent for the lumbar spine are denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's the lumbar spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 and 40 percent ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.  

There is no record of frequent periods of hospitalization due to the lumbar spine disability.  In addition while the Veteran missed work as a result of his lumbar spine disability when he was working prior to August 2010, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's lumbar spine disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial rating higher than 20 percent for lumbar spondylosis, effective October 15, 2010, and higher than 40 percent, effective September 10, 2014, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


